Exhibit 99.3 Execution Copy ROGERS COMMUNICATIONS INC. AGENCY AGREEMENT October 28, 2009 To the Agents named in Schedule II hereto Ladies and Gentlemen: Rogers Communications Inc., a corporation existing under the laws of the Province of British Columbia, Canada (the "Company"), proposes to appoint the several agents named in Schedule II hereto (collectively, the "Agents" and each individually an "Agent"), as its sole and exclusive agents to offer for sale on a best efforts basis up to the principal amount of its debt securities identified in Schedule I hereto (the "Securities"), to be issued under an indenture dated as of May 26, 2009 (the "Base Indenture"), between the Company and CIBC Mellon Trust Company, as trustee (the "Trustee"), as supplemented by the supplemental indentures among the Company, Rogers Wireless Partnership, an Ontario partnership ("RWP"), Rogers Cable Communications Inc., a corporation organized under the laws of Ontario ("RCCI" and, together with RWP, the "Guarantors"), and the Trustee, each to be dated as of November 4, 2009 (the "Supplemental Indentures" and, each together with the Base Indenture, an "Indenture" and collectively the “Indentures”).Payment of principal, premium, if any, and interest on the Securities will be fully and unconditionally guaranteed, jointly and severally, on an unsecured, unsubordinated basis (the "Guarantees") by the Guarantors.Certain terms used herein are defined in Section 20 hereof. The Company has prepared and filed with the Ontario Securities Commission (the "Reviewing Authority") and the Canadian securities regulatory authorities (together with the Reviewing Authority, the "Qualifying Authorities") of each of the other provinces of Canada (including Ontario, collectively, the "Qualifying Provinces") in accordance with National Instruments 44-101 and 44-102, a preliminary short form base shelf prospectus dated November 1, 2007 relating to debt securities (in the English and French languages). The Company has also prepared and filed with the Qualifying Authorities, in accordance with National Instruments 44-101 and 44-102, a final short form base shelf prospectus dated November 8, 2007 relating to debt securities (in the English and French languages, as applicable, the "Final Prospectus") and has obtained from the Reviewing Authority an MRRS Decision Document for the Final Prospectus for and on behalf of itself and each of the other Qualifying Authorities pursuant to National Policy 43-201 ─Mutual Reliance Review System for Prospectuses and Annual Information Forms. The Company has filed with the Qualifying Authorities in accordance with the Shelf Procedures, a preliminary prospectus supplement dated October 28, 2009 to the Final Prospectus (the "Preliminary Supplement") in the Qualifying Provinces in both the English and French languages. The Company will prepare and use its best efforts to file with the Qualifying Authorities, in accordance with the Shelf Procedures on October 28, 2009, and in any event within the earlier of: (A) the date the final prospectus supplement to the Final Prospectus (the "Final Supplement") is first sent or delivered to a purchaser; and (B) two Business Days after the execution and delivery of this Agreement, the Final Supplement, in both the English and French languages, setting forth the Shelf Information (as defined below). The information, if any, included in the Final Supplement that is omitted from the Final Prospectus but that is deemed under the Shelf Procedures to be incorporated by reference into the Final Prospectus as of the date of the Final Supplement is referred to as the "Shelf Information". The Final Prospectus for which an MRRS Decision Document has been obtained from the Qualifying Authorities, including the documents incorporated by reference therein at the applicable time, is herein referred to as the "Prospectus", except that when a Final Supplement is (a) furnished to the Agents for use in connection with the offering of the Securities in Canada or (b) filed with the Reviewing Authority and all other Qualifying Authorities, the term "Prospectus" shall also include the Final Supplement. Section 1.Representations and Warranties. (a)The Company and each Guarantor jointly and severally represents and warrants to, and agrees with, each Agent as set forth below in this Section 1. (i)The Company is eligible under the Shelf Procedures to file and to use a short form base shelf prospectus for a distribution of the Securities in each of the Qualifying Provinces; the Final Prospectus has been filed with the Qualifying Authorities; an MRRS Decision Document has been obtained from the Reviewing Authority, on behalf of itself and each of the other Qualifying Authorities, in respect of the Final Prospectus; and no order suspending the distribution of the Securities has been issued by the Qualifying Authorities or any other regulatory authority or court, and no proceeding for that purpose has been initiated or, to the Company's knowledge, is pending or threatened or contemplated by the Qualifying Authorities or any other regulatory authority or court. (ii)At the time the Reviewing Authority issued an MRRS Decision Document in respect thereof, the Final Prospectusconformed in all material respects with all applicable securities laws in each of the Qualifying Provinces and the respective rules and regulations under such laws (including, without limitation, the Shelf Procedures), together with applicable published policy statements, instruments, blanket orders, blanket rulings and applicable notices of the Qualifying Authorities (the "Canadian Securities Laws"). (iii) At the time the Final Supplement is first made available to the Agents pursuant to this Agreement, on the date the Final Supplement is filed and on the Closing Date, the Prospectus will conform in all material respects with the 2 applicable requirements of Canadian Securities Laws; and, on the date of filing of the Preliminary Supplement, the Preliminary Prospectus constituted full, true and plain disclosure of all material facts (other than the Shelf Information) relating to the Company, the Securities and the Guarantees and did not contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; and, on the date of filing of the Final Supplement and on the Closing Date, the Prospectus will constitute full, true and plain disclosure of all material facts relating to the Company, the Securities and the Guarantees and will not contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided, however, that the Company makes no representations or warranties as to the information contained in or omitted from the Preliminary Prospectus or the Prospectus, based upon and in conformity with information furnished in writing to the Company by or on behalf of any Agent specifically for inclusion therein. (iv) The Company is a reporting issuer not in default of Canadian Securities Laws (where such concept exists) and is in compliance with its obligations thereunder in all material respects. (v)There are no reports or information that in accordance with Canadian Securities Laws must be filed or made publicly available in connection with the offering of the Securities that have not been made publicly available or filed, as required (other than reports or information required to be filed or made public after the date hereof pursuant to the Shelf Procedures). (vi) The statements in the Prospectus under the headings "Certain Canadian Federal Income Tax Considerations", "Eligibility for Investment", "Description of Debt Securities", "Description of the Notes" and "Statutory Rights of Withdrawal and Rescission" insofar as such statements summarize legal matters, agreements, documents or proceedings discussed therein, are accurate and fair summaries of such legal matters, agreements, documents or proceedings. (vii) The documents incorporated by reference in the Prospectus, when they were filed with the Qualifying Authorities, conformed in all material respects with the applicable requirements of Canadian Securities Laws; and any other documents so filed and incorporated by reference in the Prospectus or any amendment or supplement thereto after the date hereof but prior to the termination of the distribution of the Securities, when such documents are filed with the Qualifying Authorities, will conform in all material respects with the applicable requirements of Canadian Securities Laws. (viii) KPMG LLP, who are reporting upon the audited financial statements of the Company incorporated into the Prospectus, are the auditors of the Company and are independent with respect to the Company within the 3 meaning of the Business Corporations Act (British Columbia) and applicable Canadian Securities Laws. (ix) The Company and each Guarantor has full corporate power and authority to execute, deliver and perform its obligations under this Agreement and each Indenture. (x)The consolidated financial statements, including the notes thereto, incorporated into the Prospectus present fairly the consolidated financial position of the Company and its subsidiaries as of the dates indicated, and the consolidated results of operations and changes in financial position of the Company and its subsidiaries for the periods specified.Such financial statements have been prepared in conformity with Canadian generally accepted accounting principles as in effect during each such period, in each case applied on a consistent basis throughout the periods involved (except as otherwise set forth in such statements).The Company's selected financial and operating data included in the Prospectus (including the selected financial data of the Guarantors and the other subsidiaries of the Company) present fairly the information shown therein and have been compiled on a basis consistent with that of the audited or unaudited, as applicable, consolidated financial statements incorporated into the Prospectus from which they were derived except as noted therein. (xi) The Company has been duly amalgamated and is validly existingas a corporation under the Business Corporations Act (British Columbia), with corporate power and authority to own its properties and conduct its business as described in the Prospectus, and the Company is duly qualified as an extra-provincial corporation for the transaction of business under the laws of each other jurisdiction in which it owns or leases properties, or conducts any business, so as to require such qualification, except, in each case, where the failure to so qualify in any jurisdiction is not reasonably likely, individually or in the aggregate, to have a material adverse effect on the condition (financial or otherwise), earnings or business affairs of the Company and its subsidiaries, considered as one enterprise (a "Material Adverse Effect"). (xii) Each Significant Subsidiary has been duly organized and is validly existing as a corporation or partnership under the laws of the jurisdiction of its organization, with the corporate or partnership power and authority to own its properties and conduct its business as described in the Prospectus, and each Significant Subsidiary is duly qualified to transact business in each jurisdiction in which the conduct of its business or its ownership or leasing of property requires such qualification, except, in each case, where the failure to so qualify in any jurisdiction, is not reasonably likely, individually or in the aggregate, to have a Material Adverse Effect. (xiii) All of the issued and outstanding shares of the Company have been duly and validly authorized and issued.All of the issued shares of each Significant Subsidiary that is a corporation have been duly and validly authorized 4 and issued and are fully paid and non-assessable and such shares are owned, directly or indirectly, by the Company, free and clear of all liens, encumbrances, equities or claims except as set forth in the Prospectus.All of the issued and outstanding partnership interests of each Significant Subsidiary that is a partnership have been duly and validly created and are owned, directly or indirectly, by the Company free and clear of all liens, encumbrances, equities or claims except as set forth in the Prospectus. (xiv)Neither the Company nor any of its Significant Subsidiaries has sustained since the date of the latest audited financial statements included in the Prospectus any material loss or interference with its business from fire, explosion, flood or other calamity, whether or not covered by insurance, or from any labor dispute or court or governmental action, order or decree, otherwise than as set forth or contemplated in the Prospectus; and, since the date as of which information is given in the Prospectus otherwise than as stated therein or contemplated thereby, there has not been any material adverse change in the condition (financial or otherwise), earnings or business affairs of the Company and its subsidiaries, considered as one enterprise, whether or not arising in the ordinary course of business (a "Material Adverse Change"). (xv) Neither the Company nor any Significant Subsidiary is (A) in violation of its articles, by-laws or other constating documents or (B) in default in the performance or observance of any obligation, agreement, covenant or condition contained in any contract, indenture, mortgage, loan agreement, note, lease or other agreement or instrument to which it is a party or by which it maybe bound or to which any of its properties and assets may be subject, except in the case of clause (B) for such defaults that are not reasonably likely, individually or in the aggregate, to have a Material Adverse Effect.The execution and delivery of this Agreement and each Indenture, the incurrence of the obligations herein and therein set forth, the consummation of the transactions contemplated in this Agreement and each Indenture and compliance with the terms thereof have been duly authorized by all necessary corporate action on the part of the Company and each Guarantor, do not and will not result in any violation of the articles, by-laws or other constating documents of the Company or any Significant Subsidiary and do not and will not conflict with, or result in a breach of any of the terms or provisions of, or constitute a default (or an event that with notice or lapse of time, or both, would constitute a default or permit acceleration) under, or result in the creation or imposition of any lien, charge or encumbrance upon any property or assets of the Company or any Significant Subsidiary under (1) any indenture, mortgage, loan agreement, note, lease or other agreement or instrument to which the Company or any Significant Subsidiary is a party or by which they may be bound or to which any of their properties or assets may be subject or (2) any existing applicable law, rule, regulation, judgment, franchise, order or decree of any government, governmental instrumentality or court, domestic or foreign, having jurisdiction over the Company or any Significant Subsidiary or any of their respective properties or assets (other than, as described in the Prospectus, and except in each case for such conflicts, violations, breaches, defaults, liens, 5 charges or encumbrances that are not reasonably likely, individually or in the aggregate, to have a Material Adverse Effect). (xvi)No consent, approval, authorization, order, permit, license, registration, clearance or qualification of, or with any court or regulatory, administrative or other governmental body of Canada or any province of Canada or under any statute, order, rule or regulation of any such regulatory, administrative or other governmental body is required in connection with the transactions contemplated herein, except such as (1) have been made or obtained under Canadian Securities Laws and (2) will be made or obtained prior to the Closing Date under Canadian Securities Laws. (xvii)Except as otherwise disclosed in the Prospectus, all material tax returns required to be filed by the Company and each Significant Subsidiary have been filed, other than any filings not yet due or being contested in good faith, and all material taxes, including withholding taxes, penalties and interest, assessments, fees and other charges due pursuant to such returns or pursuant to any assessment received by the Company or any Significant Subsidiary have been paid, other than those not yet payable or being contested in good faith and for which adequate reserves have been provided. (xviii)Except as disclosed in the Prospectus, there is no action, suit or proceeding before or by any government, governmental instrumentality or court, domestic or foreign, now pending or, to the knowledge of the Company, threatened against or affecting the Company or its subsidiaries that is reasonably likely, individually or in the aggregate, to result in any Material Adverse Effect. (xix)The Company and each Significant Subsidiary has good and marketable title to all of its respective properties and assets described in the Prospectus (excluding those properties and assets described in the Prospectus as being owned by other parties), owned free and clear of all liens, charges, encumbrances or restrictions, with only such exceptions as are described in the Prospectus or that are not reasonably likely, individually or in the aggregate, to have a Material Adverse Effect; and all of the leases and subleases that are material to the business of the Company or any Significant Subsidiary and under which the Company or any Significant Subsidiary, as the case may be, holds properties described in the Prospectus, are in full force and effect with only such exceptions that are not reasonably likely, individually or in the aggregate, to have a Material Adverse Effect. (xx)Except as disclosed in the Prospectus, the Company and each Significant Subsidiary currently holds in good standing all material permits, licenses, franchises and approvals of governmental authorities and agencies necessary for the present use, ownership and operation of their respective businesses, including all permits, licenses, franchises and approvals required pursuant to the Broadcasting Act (Canada), the Telecommunications Act (Canada), the Canadian Radio-television and Telecommunications Commission 6 Act (Canada), the Radiocommunication Act (Canada) and the Copyright Act (Canada) or other statutes of Canada specifically relating to the regulation of either or both of the Canadian broadcasting and/or telecommunications industries and the orders, rules, regulations and directions promulgated pursuant to such statutes, including the Broadcasting Distribution Regulations, 1998, the Specialty Service Regulations, 1990, as amended, the Television Broadcasting Regulations, 1987, as amended, the Radio Regulations, 1986, as amended, the Pay Television Regulations, 1990, as amended, or any statutes or regulations of any province specifically relating to the regulation of either or both of the Canadian broadcasting and telecommunications industries and the orders, rules, regulations and directions promulgated thereunder (collectively, the "Communications Statutes") (except where the failure to do so is not reasonably likely, individually or in the aggregate, to have a Material Adverse Effect), and no revocation or limitation of any such permit, license, franchise or approval is pending or, to the knowledge of the Company, threatened and neither the Company nor any Significant Subsidiary is in default or violation of any Communications Statute or any such permit, license, franchise or approval (except where such revocation, limitation, default or violation is not reasonably likely, individually or in the aggregate, to have a Material Adverse Effect), and the authorization, issuance and delivery of the Securities and the compliance by the Company and the Guarantors with the terms of this Agreement and each Indenture do not and will not conflict with, or constitute a default under, any Communications Statute or any such permits, licenses, franchises and approvals, including terms or provisions thereof relating to the maintenance of specified levels of Canadian ownership, as applicable.The Company and its Significant Subsidiaries, as applicable, are in compliance with the applicable Canadian ownership requirements of the Communications Statutes.Except as disclosed in the Prospectus, to the knowledge of the Company, there is no threatened or pending change in any Communications Statute that is reasonably likely, individually or in the aggregate, to have a Material Adverse Effect. (xxi)The Company and each Significant Subsidiary owns or possesses, or can acquire on reasonable terms, adequate patents, patent licenses, trademarks, service marks and trade names necessary to carry on its business as presently conducted, and neither the Company nor any Significant Subsidiary has received any notice of infringement of or conflict with asserted rights of others with respect to any patents, patent licenses, trademarks, service marks or trade names that in the aggregate, if the subject of an unfavorable decision, ruling or finding, is reasonably likely, individually or in the aggregate, to have a Material Adverse Effect. (xxii)The Company has not, and no Guarantor has, taken, directly or indirectly, any action designed to, or that might be reasonably expected to, cause or result in stabilization or manipulation of the price of any security of the Company to facilitate the sale or resale of the Securities. 7 (xxiii)This Agreement has been duly authorized, executed and delivered by the Company and each Guarantor and constitutes a valid and binding obligation of the Company and each Guarantor enforceable against the Company and each Guarantor, as applicable, in accordance with its terms, except as enforcement thereof may be limited by bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization or other similar laws affecting enforcement of creditors' rights generally and except as enforcement thereof is subject to general principles of equity (regardless of whether enforcement is considered in a proceeding in equity or at law) including the limitation that rights of indemnity, contribution and waiver may be limited by applicable laws. (xxiv)The Base Indenture has been duly authorized, executed and delivered by the Company and constitutes (and the Supplemental Indentures, each of which has been duly authorized by the Company and each Guarantor, when duly executed and delivered by the Company, each Guarantor and the Trustee, as applicable, will constitute) a valid and binding obligation of the Company and each Guarantor enforceable against the Company and each Guarantor, as applicable, in accordance with its terms, except as enforcement thereof may be limited by bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization or other similar laws affecting enforcement of creditors' rights generally and except as enforcement thereof is subject to general principles of equity (regardless of whether enforcement is considered in a proceeding in equity or at law); the Base Indenture and the Supplemental Indentures will conform in all material respects to the description thereof contained in the Prospectus; no registration, filing or recording of the Indentures under the laws of Canada or any province thereof is necessary in order to preserve or protect the validity or enforceability of the Indentures or the Securities issued thereunder; all legal requirements under the Business Corporations Act (Ontario) and the Business Corporations Act (British Columbia) have been complied with, or will have been complied with no later than the time of delivery of the Securities by the Company, in respect of the issue, authentication (when duly countersigned by the Trustee) and delivery of the Securities. (xxv)The Securities have been duly authorized by the Company and, when executed, authenticated, issued and delivered in the manner provided for in the specific Indenture and sold and paid for as provided in this Agreement, will constitute valid and binding obligations of the Company, enforceable against the Company in accordance with their terms, except as enforcement thereof may be limited by bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization or other similar laws affecting enforcement of creditors' rights generally and except as enforcement thereof is subject to general principles of equity (regardless of whether enforcement is considered in a proceeding in equity or at law); the holders of the Securities will be entitled to the benefits of the specific Indenture under which they were issued, including the Guarantees; and the Securities conform in all material respects to the description thereof contained in the Prospectus. 8 (xxvi)The Company maintains a system of internal accounting controls sufficient to provide reasonable assurance that: (i) transactions are executed in accordance with management's general or specific authorizations; (ii) transactions are recorded as necessary to permit preparation of financial statements in conformity with generally accepted accounting principles and to maintain asset accountability; (iii) access to assets is permitted only in accordance with management's general or specific authorization; and (iv) the recorded accountability for assets is compared with the existing assets at reasonable intervals and appropriate action is taken with respect to any differences. The Company's internal controls over financial reporting are effective and the Company is not aware of any material weakness in its internal control over financial reporting. (xxvii)The Company maintains disclosure controls and procedures as contemplated by the certifications required under Form 52-109F1 and Form 52-109F2 under National Instrument 52-109 and such controls and procedures are effective. (b)Any certificate signed by any officer of the Company or any Guarantor and delivered to the Agents or their counsel in connection with the offering of the Securities by this Agreement shall be deemed a representation and warranty by the Company or any such Guarantor, as applicable, to each Agent as to the matters covered thereby. Section 2.Issuance of the Securities.The Company agrees to create and issue the Securities and appoint the Agents as its sole and exclusive agents to offer for sale on a best efforts basis in reliance on the representations and warranties herein contained, and upon and subject to the terms and conditions stated in this Agreement, up to $500 million principal amount of 5.38% Senior Notes due November 4, 2019 at a price of $999.31 per $1,000 principal amount and up to $500 million principal amount of 6.68% Senior Notes due November 4, 2039 at a price of $998.97 per $1,000 principal amount. The Company understands that the Agents or their affiliates will offer the Securities for sale on a best efforts basis, on behalf of the Company, in the Qualifying Provinces. The Agents agree to offer the Securities only in accordance with, and in a manner permitted by, the laws of each jurisdiction in which such Securities are permitted to be offered, as described under "Plan of Distribution" in the Final Supplement and subject to the restrictions contained in Section 4 of this Agreement.The Agents further agree, upon receipt of the same from the Company, to send a copy of all amendments to the Prospectus to all persons to whom copies of the Prospectus are sent. Section 3.Delivery and Payment.Payment for the Securities shall be made by the Agents on behalf of purchasers who have agreed to purchase Securities by wire transfer in immediately available funds to the account specified by the Company to the Agents, which notification shall be no later than noon on the Business Day prior to the date of payment, such payment to be made on the date and at the time and place set forth in Schedule I hereto (or at 9 such other time and place on the same or such other date, not later than the third Business Day (as defined below) thereafter, as the Agents and the Company may agree in writing). The time and date of such payment and delivery with respect to the Securities are referred to herein as the "Closing Date". Payment for the Securities shall be made against delivery to the nominee of the depositary specified in Schedule I hereto for the respective accounts of the several Agents of one or more global notes (the "Global Notes") representing the Securities, with any stamp or transfer taxes payable in connection with the transfer to purchasers of the Securities duly paid by the Company.The Global Notes will be made available for inspection by the Agents at the office of Davies Ward Phillips & Vineberg LLP, 1 First Canadian Place, Suite 4400, Toronto, OntarioM5X 1B1 not later than 3:00 p.m. Toronto time, on the Business Day prior to the Closing Date. In return for the Agents' services in acting as financial advisors to the Company, in assisting in the preparation of the Preliminary Supplement and the Final Supplement (and any Prospectus amendments), in advising on the final terms and conditions of the Securities, participating in and managing the sale of the Securities, in distributing the Securities, both directly and to other registered dealers and brokers, and in performing administrative work in connection with the distribution of the Securities, the Company agrees to pay to the Agents at the Closing Date a fee of $4.00 per $1,000 principal amount of the 5.38% Senior Notes due November 4, 2019 actually sold (the “2019 Note Fee”) and a fee of $5.00 per $1,000 principal amount of the 6.68% Senior Notes due November 4, 2039 actually sold (the “2039 Note Fee”).
